                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED ST ATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED:      1 /J
                                                                                   Lf / 1{~,


 ALBERTO RIVERA,

                              Plaintiff,
                                                                 No. 19-CV-1418 (RA)
                         V.
                                                        MEMORANDUM OPINION & ORDER
 DISCOVERY WINES LLC,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

        On February 14, 2019, Plaintiff commenced this action under the Americans with Disabilities

Act, the New York City Human Rights Law, and the New York State Human Rights Law. Since

filing the Complaint over five months ago, Plaintiff has failed to file proof of service on the docket,

failed to appear at an initial pretrial conference, and failed to respond to two Court orders requiring

him to explain his failure to prosecute this action. For the reasons that follow, this action is dismissed,

sua sponte, under Rules 4(m) and 41 (b) of the Federal Rules of Civil Procedure, albeit without

prejudice.

                                             BACKGROUND

        Plaintiff filed the Complaint in this action on February 14, 2019. An electronic summons was

issued the following day. On February 20, 2019, the Court issued an order scheduling an initial

pretrial conference for May 2, 2019 at 12:15 p.m. Neither Plaintiff nor Defendant appeared at the

conference. Accordingly, on May            2019, the Court issued an order stating as follows: "No later

than May 16, 2019, Plaintiff shall submit a letter to the Court stating whether he intends to prosecute

this action and explaining why he failed to appear at the initial pretrial conference that was scheduled

for today at 12: 15 p.m. If Plaintiff does not submit a letter to the Court by May 16, 2019, this action
may be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41 (b ). " Plaintiff

did not file a response to this order.

        On May 28, 2019, the Court again ordered Plaintiff, no later than June 11, 2019, to submit a

letter to the Court "stating whether he intends to prosecute this action and explaining why he failed

to appear at the initial pretrial conference." The Court further ordered Plaintiff to "explain why he

failed to serve the summons and complaint within the 90 days prescribed by Rule 4(m) of the Federal

Rules of Civil Procedure, or, if Plaintiff believes that Defendant has been served, when and in what

manner such service was made." The Court warned Plaintiff that if he did not file such a letter by

June 11, 2019, the Court would dismiss the case pursuant to Rules 4(m) and 41(b) of the Federal

Rules of Civil Procedure. Six weeks have passed since the June 11 due date provided for in that

order, and Plaintiff still has failed to respond.

                                               DISCUSSION

        Rule 4(m) of the Federal Rules of Civil Procedure provides in relevant part that "[i]f a

defendant is not served within 90 days after the complaint is filed, the court---on motion or on its own

after notice to the plaintiff-must dismiss the action without prejudice against that defendant or order

that service be made within a specified time." Fed. R. Civ. P. 4(m). Here, more than 90 days have

passed since the filing of the Complaint and no proof of service has been filed on the docket.

Moreover, the Court has already notified Plaintiff that this action would be dismissed if, by June 11,

2019, Plaintiff did not submit a letter to the Court explaining his failure to serve. This action is

therefore dismissed, without prejudice, under Rule 4(m). See Melendez v. City ofNew York, 12-CV-

9241 (AJN), 2014 WL 6865697, at *1 (S.D.N.Y. Dec. 4, 2014) ("Rule 4(m) plainly states that in such

instances [involving failure to serve] a court may, on its own, dismiss the complaint without prejudice

so long as it has first given notice to the plaintiff.").

                                                            2
        Rule 41(b) of the Federal Rules of Civil Procedure furnishes an additional basis for dismissing

this suit. "Rule 41 (b) . . . authorizes the district court to dismiss an action if the plaintiff fails to

prosecute or to comply with the rules or a court order." Baptiste v. Sommers, 768 F.3d 212,216 (2d

Cir. 2014) (internal quotation marks and brackets omitted). "Although the text of [Rule 4l(b)]

expressly addresses only the case in which a defendant moves for dismissal of an action, it is

unquestioned that Rule 41 (b) also gives the district court authority to dismiss a plaintiff's case sua

sponte for failure to prosecute[.]" LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir.

2001) (internal citation omitted). "A district court considering a Rule 41 (b) dismissal must weigh

five factors: (1) the duration of the plaintiff's failure to comply with the court order, (2) whether

plaintiff was on notice that failure to comply would result in dismissal, (3) whether the defendants

are likely to be prejudiced by further delay in the proceedings, (4) a balancing of the court's interest

in managing its docket with the plaintiff's interest in receiving a fair chance to be heard, and (5)

whether the judge has adequately considered a sanction less drastic than dismissal." Baptiste, 768

F.3d at 216 (internal quotation marks omitted).

        Plaintiff here has not complied with any of the Court's orders in this case. He did not serve

Defendant, submit the required pre-conference materials, appear at the initial pretrial conference, or

comply with either of the Court's two subsequent orders asking him to explain his failure to appear.

He has thus been out of compliance with the Court's orders since the commencement of this action.

In addition, Plaintiff was on notice that his failure to comply would result in the dismissal of this case.

Both the May 2, 2019 order and the May 28, 2019 order warned him that his failure to respond might

result in the dismissal of this action for failure to prosecute. The May 28 order, in fact, definitively

warned Plaintiff that the Court "will dismiss the case" if Plaintiff failed to comply.           Although

prejudice to Defendant from further delay is likely minimal given the recency of the events described

                                                        3
in the Complaint, the Court's interest in managing its docket is significant, as "it would be unfair to

the numerous other litigants awaiting the Court's attention to permit this suit to remain on the Court's

docket" where "Plaintiff has made no effort to comply with the Court's [o]rders or to prosecute this

case[.]" Antonio v. Becliford, 05-CV-2225 (KMK), 2006 WL 2819598, at *4 (S.D.N.Y. Sept. 29,

2006). Finally, given Plaintiffs failure to respond to any of the Court's orders, "[t]here is no reason

for the Court to believe that any lesser sanction would cause Plaintiff to pursue this case with

appropriate speed." Id. The Court therefore concludes that dismissal is appropriate in this case.

Because part of the basis for dismissal is failure to serve pursuant to Rule 4(m), the dismissal will be

without prejudice. Fed. R. Civ. P. 4(m) ("If a defendant is not served within 90 days after the

complaint is filed, the court--on motion or on its own after notice to the plaintiff-must dismiss the

action without prejudice against that defendant or order that service be made within a specified time.")

(emphasis added); See Ventura v. Volunteers ofAm., 12-CV-8946 (GBD) (JLC), 2013 WL 2642325,

at *2 (S.D.N.Y. June 13, 2013), report and recommendation adopted, 2013 WL 3388506 (S.D.N.Y.

July 2, 2013) (dismissing the case for failure to prosecute, without prejudice, where the plaintiff was

"twice notified of her obligation to effectuate timely service and twice cautioned that failure to do so

would result in the dismissal of her action for failure to prosecute").

                                           CONCLUSION

         Accordingly, this action is dismissed, without prejudice, pursuant to Rules 4(m) and 41(b) of

the Federal Rules of Civil Procedure. The Clerk of Court is respectfully directed to close this case.

SO ORDERED.
Dated:      July 24, 2019
            New York, New York

                                                   Ronnie I\. ms
                                                   United States District Judge


                                                       4
